internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-171150-03 cc psi b4 number release date index uil no case-mis no -------------------------------------- ---------------------------------------------------------- ---------------------------- taxpayer's name taxpayer's address taxpayer's identification no date of death date of conference legend decedent date amount amount amount amount issue ---------------------- ------------------- --------------- --------------- --------------- ------------- ----------------------------------- ------------------------------------- ---------------------------- ---------------------------- ----------------- ------------------- ------------------- whether the deduction for amount claimed on the decedent’s estate_tax_return and representing income taxes paid_by the estate on the estate’s income_tax return with respect to distributions to the estate from individual_retirement_accounts iras should be allowed under sec_2053 of the internal_revenue_code tam-171150-03 conclusion the deduction for amount should be disallowed under sec_2053 and the regulations thereunder facts decedent died on date decedent’s gross_estate consisted of assets valued at approximately amount included in decedent’s estate were iras valued at amount after the payment of all debts and expenses decedent’s estate did not contain sufficient cash to pay the estate_tax amount distributions from the iras were made to decedent’s estate to obtain the necessary cash to pay the estate_taxes the estate treated the iras distributions as income in respect of decedent under sec_691 and therefore reported the distributions as income on the estate’s income_tax return in addition on its income_tax return the estate claimed a deduction under sec_691 for estate_taxes attributable to the iras distributions the sec_691 deduction claimed was less than the amount of income taxes paid_by the estate for the income reported with respect to the iras distributions the amount of income taxes paid that exceeded the sec_691 deduction is amount on decedent’s estate_tax_return the estate deducted amount taking the position that amount was either a claim against decedent’s estate or an administrative expense of selling property of the estate in order to pay the estate_taxes under sec_2053 law and analysis sec_2053 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for funeral_expenses administration_expenses claims against the estate and for unpaid mortgages on or any indebtedness in respect of property where the value of the decedent’s interest therein undiminished by such mortgage or indebtedness is included in the value of the gross_estate as are allowable by the laws of the jurisdiction whether within or without the united_states under which the estate is being administered the death of the decedent or property taxes not accrued before his death or any estate succession legacy or inheritance taxes shall not be deductible under sec_2053 the taxable_estate of a decedent who was a citizen or resident_of_the_united_states at the time of his death there are allowed as deductions under sec_2053 and b amounts falling within two categories subject_to the limitations contained in this section and in sec_20_2053-2 through under sec_20_2053-1 the first category includes sec_20_2053-1 of the estate_tax regulations provides that in determining sec_2053 provides that any income taxes on income received after tam-171150-03 amounts that are payable out of property_subject_to_claims and that are allowable_by_the_law_of_the_jurisdiction whether within or without the united_states under which the estate is being administered for administration_expenses and for claims against the estate including taxes to the extent set forth in sec_20_2053-6 sec_20_2053-3 provides that the amounts deductible from a decedent’s gross_estate as administration_expenses of the first category set forth in a are limited to such expenses as are actually and necessarily incurred in the administration of the decedent’s estate that is in the collection of assets payment of debts and distribution_of_property to persons entitled to it the expenses contemplated in the law are such only as attend the settlement of an estate and the transfer of the property of the estate to individual beneficiaries or to a trustee whether the trustee is the executor or some other person administration_expenses include executor’s commissions attorney’s fees and miscellaneous expenses expenses as court costs surrogates’ fees accountants’ fees appraisers’ fees and clerk hire under sec_20_2053-3 expenses_for_selling_property of the estate are deductible if the sale is necessary in order to pay the decedent’s debts expenses of administration or taxes to preserve the estate or to effect distribution the phrase expenses_for_selling_property includes brokerage fees and other expenses attending the sale such as the fees of an auctioneer if it is reasonably necessary to employ one under sec_20_2053-3 miscellaneous administration_expenses include such sec_20_2053-4 provides that the amounts that may be deducted as claims sec_20_2053-6 provides that taxes are deductible in computing a against a decedent’s estate are such only as represent personal obligations of the decedent existing at the time of his death whether or not then matured and interest thereon which had accrued at the time of death only claims enforceable against the decedent’s estate may be deducted decedent’s gross_estate only as claims against the estate except to the extent that excise_taxes may be allowable as administration_expenses and only to the extent not disallowed by sec_2053 sec_20_2053-6 provides that unpaid income taxes are deductible if they are on income properly includible in an income_tax return of the decedent for a period before his death taxes on income received after the decedent’s death are not deductible sec_691 provides that the amount of all items of gross_income in respect of a decedent that are not properly includible in respect of the taxable_period in which falls the date of the decedent’s death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by sec_1_691_a_-1 of the income_tax regulations provides that the term tam-171150-03 reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right income_in_respect_of_a_decedent refers to those amounts to which a decedent was entitled as gross_income but which were not properly includible in computing the decedent’s taxable_income for the taxable_year ending with the date of the decedent’s death or for a previous taxable_year under the method_of_accounting employed by the decedent sec_691 provides that a person who includes an amount in gross_income under sec_691 shall be allowed for the same taxable_year as a deduction an amount that bears the same ratio to the estate_tax attributable to the net value for estate_tax purposes of all the items described in sec_691 as the value for estate_tax purposes of the items of gross_income or portions thereof in respect of which such person included the amount in gross_income or the amount included in gross_income whichever is lower bears to the value for estate_tax purposes of all the items described in sec_691 either a claim against decedent’s estate or an administrative expense of selling property of the estate in order to pay the estate_taxes that would be deductible under sec_2053 with respect to the second position decedent’s estate argues that the income taxes paid on the income reported on the estate’s income_tax return with respect to the iras distributions to the extent the taxes exceed the sec_691 deduction are deductible on the decedent’s estate_tax_return as an administration expense of selling property of the estate under sec_20_2053-3 decedent’s estate contends that the facts in this case are unique in that the estate did not have sufficient assets that could have been used to satisfy the estate_tax obligations therefore the income_tax was incurred as a result of the executor’s forced sale in order to pay taxes in this case on decedent’s estate_tax_return the estate treated amount as taxes may be deductible in computing a decedent’s gross_estate only as claims against the estate see sec_20_2053-6 the only taxes which may be deductible as administrative expenses are excise_taxes see sec_20_2053-6 accordingly income taxes are not treated as administrative expenses and cannot be characterized as such even in the situation as here where the taxes are incurred in connection with distributions from iras which the estate has characterized as a forced sale we do not need to determine whether such distributions would be a sale for purposes of sec_20_2053-3 or whether the taxes paid here are administrative expenses because in general and except for excise_taxes taxes may be deductible only as claims against the estate see sec_20_2053-6 tam-171150-03 more importantly in this case the income taxes paid_by the estate with respect to the income reported on the estate’s income_tax return and representing the amount distributed to the estate from the iras may not be deducted on the decedent’s estate_tax_return as claims against the estate or as administrative expenses for that matter because of the limitation in sec_2053 sec_2053 disallows a deduction under sec_2053 for income taxes paid on income received after the death of the decedent see sec_20_2053-6 in this case the estate has not argued that the income taxes at issue were paid prior to decedent’s death in fact the estate treated the income from the iras distributions as income in respect of the decedent under sec_691 which is not properly reportable on decedent’s final income_tax return and the estate reported the income on the estate’s income_tax return and claimed a sec_691 deduction on the estate’s income_tax return for estate_taxes the income taxes paid_by the estate on the income reported on its income_tax return with respect to the amounts distributed from the iras were paid on income received after decedent’s death and under sec_2053 such taxes are not deductible on the decedent’s estate_tax_return under sec_2053 as claims against the estate or administrative expenses the cases relied upon by the estate which allow a deduction for interest_expenses are distinguishable see 306_fsupp2d_668 d c tex 68_tc_74 57_tc_288 we note that the estate has argued that only amount should be deductible under sec_2053 amount represents the amount by which the income taxes paid_by the estate on its income_tax return with respect to the distributions it received from the iras exceed the amount of the sec_691 deduction claimed by the estate on its income_tax return for estate_taxes even if the estate had not claimed a sec_691 deduction the income taxes paid on the iras distributions would not be deductible under sec_2053 congress recognized the problem of income_tax inherent in certain assets included in a decedent’s gross_estate and determined that the proper relief is to allow an income_tax deduction under sec_691 to the estate or beneficiary reporting the income the estate has availed itself of this deduction any additional benefit beyond what congress intended would be unwarranted see 300_fsupp2d_474 s d texas appeal docketed no 5th cir date 69_tc_222 accordingly under sec_2053 and the regulations thereunder income taxes on income received after decedent’s death are not deductible under sec_2053 therefore we conclude that the deduction for amount claimed on decedent’s estate_tax_return should be disallowed caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent tam-171150-03
